Order affirmed, with ten dollars costs and disbursements. All concur, except Bliss, J., who dissents, in part with a memorandum. Bliss, J. (dissenting). I concur in the affirmance of that portion of the order appealed from which denies the motion to quash the writ. I dissent from the affirmance of and vote to reverse that portion of the order which appoints a referee to take evidence, on the ground that the appointment of a referee before the return has been filed is premature. (Tax Law, § 293.)